RULE 408. NOT GUILTY PLEAS - NOTICE OF TRIAL.

(A) A defendant may plead not guilty by:

       (1) appearing before the issuing authority, entering the plea, and depositing such
       collateral for appearance at trial as the issuing authority shall require; or

       (2) notifying the issuing authority in writing of the plea and forwarding as
       collateral for appearance at trial an amount equal to the fine and costs specified
       in the citation, plus any additional fee required by law. If the fine and costs are
       not specified, the defendant shall forward the sum of $50 as collateral for
       appearance at trial.

(B) The issuing authority, upon receiving a plea of not guilty, shall:

       (1) fix a date and hour for trial;

       (2) notify the defendant and the law enforcement officer of the date and hour
       fixed for trial; and

       (3) advise the defendant that failure to appear for trial shall constitute consent to
       trial in the defendant's absence and if the defendant is found guilty, the collateral
       deposited shall be forfeited and applied toward the fine [and], costs, and
       restitution, and the defendant shall have the right to appeal within 30 [thirty]
       days for a trial de novo.


              COMMENT: It is intended that the defendant will appear in
              person before the issuing authority to plead not guilty when
              the defendant cannot afford to deposit the amount of
              collateral specified in the citation or the $50 when no amount
              is specified. A plea entered by mail must be accompanied
              by the full amount of collateral. See Rule 452. All checks
              deposited as collateral shall be made payable to the
              magisterial district number set forth on the citation.

              When fixing the date and hour for trial, the issuing authority
              should determine whether the trial must be delayed because
              the defendant's criminal record must be ascertained prior to
              trial as specifically required by statute for purposes of
              grading the offense charged.

              Paragraph (B)(3) was amended in 2016 to clarify that
              collateral may be forfeited for the payment of restitution
              as well as for the fine and costs that have been
              assessed by an issuing authority. See 18 Pa.C.S.
      § 1106(d) for the authority of a magisterial district judge
      to impose restitution on a defendant.


      NOTE: Previous Rule 58, adopted September 18, 1973,
      effective January 1, 1974; amended to correct printing error
      June 28, 1976, effective immediately; rescinded July 12,
      1985, effective January 1, 1986, and not replaced in the
      present rules. Present Rule 58 adopted July 12, 1985,
      effective January 1, 1986. The January 1, 1986 effective
      dates all are extended to July 1, 1986; amended January 31,
      1991, effective July 1, 1991; renumbered Rule 408 and
      amended March 1, 2000, effective April 1, 2001 [.] ;
      amended June 10, 2016, effective August 1, 2016.


*           *             *            *            *                *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at 20
Pa.B. 4788 (September 15, 1990); Supplemental Report published at
21 Pa.B. 621 (February 16, 1991).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 10, 2016 amendments clarifying that
forfeited collateral may be applied to restitution published with the
Court’s Order at 46 Pa.B. (          , 2016).




                                   2
RULE 413. NOT GUILTY PLEAS -- NOTICE OF TRIAL.

(A) A defendant may plead not guilty by:

       (1) appearing before the issuing authority, entering the plea, and depositing such
       collateral for appearance at trial as the issuing authority shall require; or

       (2) notifying the issuing authority in writing of the plea and forwarding as
       collateral for appearance at trial an amount equal to the fine and costs specified
       in the summons, plus any additional fee required by law. If the fine and costs are
       not specified, the defendant shall forward the sum of $50 as collateral for
       appearance at trial.

(B) The issuing authority, upon receiving a plea of not guilty, shall:

       (1) fix a date and hour for trial;

       (2) notify the defendant and the law enforcement officer of the date and hour
       fixed for the trial; and

       (3) advise the defendant that failure to appear for trial shall constitute consent to
       trial in the defendant's absence and if the defendant is found guilty, the collateral
       deposited shall be forfeited and applied toward the fine [and], costs, and
       restitution, and the defendant shall have the right to appeal within 30 [thirty]
       days for a trial de novo.


              COMMENT: It is intended that the defendant will appear in
              person before the issuing authority to plead not guilty when
              the defendant cannot afford to deposit the amount of
              collateral specified in the summons or the $50 when no
              amount is specified. A plea entered by mail must be
              accompanied by the full amount of collateral. See Rule 452.
              All checks for collateral shall be made payable to the
              magisterial district number set forth on the summons.

              When fixing the date and hour for trial, the issuing authority
              should determine whether the trial must be delayed because
              the defendant's criminal record must be ascertained prior to
              trial as specifically required by statute for purposes of
              grading the offense charged.

              Paragraph (B)(3) was amended in 2016 to clarify that
              collateral may be forfeited for the payment of restitution
              as well as for the fine and costs that have been
              assessed by an issuing authority. See 18 Pa.C.S.

                                             3
      § 1106(d) for the authority of a magisterial district judge
      to impose restitution on a defendant.


      NOTE: Previous rule, originally numbered Rules 141 and
      142, adopted January 31, 1970, effective May 1, 1970;
      combined, and renumbered Rule 63, and amended
      September 18, 1973, effective January 1, 1974; amended
      April 26, 1979, effective July 1, 1979; rescinded July 12,
      1985, effective January 1, 1986, and replaced by present
      Rule 454. Present Rule 63 adopted July 12, 1985, effective
      January 1, 1986. The January 1, 1986 effective dates all are
      extended to July 1, 1986; amended January 31, 1991,
      effective July 1, 1991; renumbered Rule 413 and amended
      March 1, 2000, effective April 1, 2001 [.] ; amended June
      10, 2016, effective August 1, 2016.



*           *             *            *            *                *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at 20
Pa.B. 4788 (September 15, 1990); Supplemental Report published at
21 Pa.B. (February 16, 1991).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 10, 2016 amendments clarifying that
forfeited collateral may be applied to restitution published with the
Court’s Order at 46 Pa.B. (         , 2016).




                                   4
RULE 423. NOT GUILTY PLEAS -- NOTICE OF TRIAL.

(A) A defendant may plead not guilty by:

       (1) appearing before the issuing authority, entering the plea, and depositing such
       collateral for appearance at trial as the issuing authority shall require; or

       (2) notifying the issuing authority in writing of the plea and forwarding as
       collateral for appearance at trial an amount equal to the fine and costs specified
       in the summons, plus any additional fee required by law. If the fine and costs are
       not specified, the defendant shall forward the sum of $50 as collateral for
       appearance at trial.

(B) The issuing authority, upon receiving a plea of not guilty, shall:

       (1) fix a date and hour for trial;

       (2) notify the defendant and the affiant of the date and hour fixed for the trial;
       and

       (3) advise the defendant that failure to appear for trial shall constitute consent to
       trial in the defendant's absence and if the defendant is found guilty, the collateral
       deposited shall be forfeited and applied toward the fine [and], costs, and
       restitution, and the defendant shall have the right to appeal within 30 days for a
       trial de novo.


              COMMENT: It is intended that the defendant will appear in
              person before the issuing authority to plead not guilty when
              the defendant cannot afford to deposit the amount of
              collateral specified in the summons or the $50 when no
              amount is specified. A plea entered by mail must be
              accompanied by the full amount of collateral. See Rule 452.
              All checks for collateral shall be made payable to the
              magisterial district number set forth on the summons.

              When fixing the date and hour for trial, the issuing authority
              should determine whether the trial must be delayed because
              the defendant's criminal record must be ascertained prior to
              trial as specifically required by statute for purposes of
              grading the offenses charged.

              Paragraph (B)(3) was amended in 2016 to clarify that
              collateral may be forfeited for the payment of restitution
              as well as for the fine and costs that have been
              assessed by an issuing authority. See 18 Pa.C.S.

                                              5
      § 1106(d) for the authority of a magisterial district judge
      to impose restitution on a defendant.


      NOTE: Previous Rule 68 adopted September 18, 1973,
      effective January 1, 1974; rescinded July 12, 1985, effective
      January 1, 1986, and not replaced in the present rules.
      Present Rule 68 adopted July 12, 1985, effective January 1,
      1986. The January 1, 1986 effective dates all are extended
      to July 1, 1986; amended January 31, 1991, effective July 1,
      1991; renumbered Rule 423 and amended March 1, 2000,
      effective April 1, 2001 [.] ; amended June 10, 2016,
      effective August 1, 2016.



*           *             *             *             *               *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at 20
Pa.B. 4788 (September 15, 1990); Supplemental Report published at
21 Pa.B. 621 (February 16, 1991).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 10, 2016 amendments clarifying that
forfeited collateral may be applied to restitution published with the
Court’s Order at 46 Pa.B. (         , 2016).




                                    6
RULE 452. COLLATERAL

(A) The issuing authority shall release the defendant on recognizance unless the
issuing authority has reasonable grounds to believe that the defendant will not appear.

(B) If the issuing authority has reasonable grounds to believe that the defendant will not
appear, the issuing authority may fix the amount of collateral to be deposited to ensure
a defendant's appearance at the summary trial, which amount shall not exceed the full
amount of the fine and costs.

(C) In determining whether it is necessary to set collateral and what amount of
collateral should be set, the issuing authority shall consider the factors listed in Rule
523.

(D) If collateral is set, the issuing authority shall state in writing the reason(s) why any
collateral other than release on recognizance has been set and the facts that support a
determination that the defendant has the ability to pay monetary collateral.

(E) To be released on recognizance or to request a lower amount of collateral, the
defendant must appear personally before the issuing authority to enter a plea, as
provided in Rules 408, 413, and 423.

(F) The collateral deposited shall be in United States currency or a cash equivalent.

(G) The collateral deposited may be forfeited after conviction at the summary trial and
applied to payment of the fine, [and] costs, and restitution.


              COMMENT: The term "collateral" is intended to convey the
              dual purpose of the amount of money that is deposited.
              First, the amount deposited is used as bail to secure the
              defendant's appearance at the summary trial. Second, the
              amount deposited is used as security, and may be forfeited
              in the event of a conviction to satisfy any fine, [and] costs,
              and restitution.

              A defendant may not be penalized or denied a hearing
              because he or she cannot pay the full amount of the fine and
              costs as collateral.

              For the purpose of paragraph (F), any guaranteed arrest
              bond certificate issued by an automobile club or association
              pursuant to 40 P.S. § 837 (1959) would constitute a "cash
              equivalent."

                                              7
      Paragraph (G) was amended in 2016 to clarify that
      collateral may be forfeited for the payment of restitution
      as well as for the fine and costs that have been
      assessed by an issuing authority. See 18 Pa.C.S.
      § 1106(d) for the authority of a magisterial district judge
      to impose restitution on a defendant.


      NOTE: Rule 81 adopted July 12, 1985, effective January 1,
      1986; effective date extended to July 1, 1986; Comment
      revised February 1, 1989, effective July 1, 1989; Comment
      revised May 14, 1999, effective July 1, 1999; renumbered
      Rule 452 and Comment revised March 1, 2000, effective
      April 1, 2001; amended April 10, 2015, effective July 10,
      2015 [.] ; amended June 10, 2016, effective August 1,
      2016.



*            *            *            *             *              *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the May 14, 1999 Comment revisions
published with the Court's Order at 29 Pa.B. 2775 (May 29, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1477 (March 18, 2000).

Final Report explaining the April 10, 2015 amendment concerning the
setting of collateral published with the Court’s Order at 45 Pa.B.
2040 (April 25, 2015).

Final Report explaining the June 10, 2016 addition of “restitution” to
the list of items for which collateral may be forfeited after conviction
published with the Court’s Order at 46 Pa.B.      (            , 2016).




                                   8
RULE 455. TRIAL IN DEFENDANT'S ABSENCE.

(A) If the defendant fails to appear for trial in a summary case, the trial shall be
conducted in the defendant's absence, unless the issuing authority determines that
there is a likelihood that the sentence will be imprisonment or that there is other good
cause not to conduct the trial in the defendant's absence. If the trial is not conducted in
the defendant's absence, the issuing authority may issue a warrant for the defendant's
arrest.

(B) At trial, the issuing authority shall proceed to determine the facts and render a
verdict.

(C) If the defendant is found not guilty, any collateral previously deposited shall be
returned.

(D) If the defendant is found guilty, the issuing authority shall impose sentence, and
shall give notice by first class mail to the defendant of the conviction and sentence, and
of the right to file an appeal within 30 days for a trial de novo. In those cases in which
the amount of collateral deposited does not satisfy the fine and costs imposed or the
issuing authority imposes a sentence of restitution, the notice shall also state that failure
within 10 days of the date on the notice to pay the amount due or to appear for a
hearing to determine whether the defendant is financially able to pay the amount due
may result in the issuance of an arrest warrant.

(E) Any collateral previously deposited shall be forfeited and applied only to the
payment of the fine, [and] costs, and restitution. When the amount of collateral
deposited is more than the fine, [and] costs, and restitution, the balance shall be
returned to the defendant.

(F) If the defendant does not respond within 10 days to the notice in paragraph (D), the
issuing authority may issue a warrant for the defendant's arrest.


              COMMENT: In those cases in which the issuing authority
              determines that there is a likelihood that the sentence will be
              imprisonment or that there is other good cause not to
              conduct the trial in the defendant's absence, the issuing
              authority may issue a warrant for the arrest of the defendant
              in order to have the defendant brought before the issuing
              authority for the summary trial. See Rule 430(B). The trial
              would then be conducted with the defendant present as
              provided in these rules. See Rule 454.


                                              9
When the defendant was under 18 years of age at the time
of the offense and is charged with a summary offense that
would otherwise carry a mandatory sentence of
imprisonment as prescribed by statute, the issuing
authority is required to conduct the summary trial but may
not sentence the defendant to a term of imprisonment. See
42 Pa.C.S. §§ 6302 and 6303 and 75 Pa.C.S. § 6303(b).

Paragraph (D) provides notice to the defendant of conviction
and sentence after trial in absentia to alert the defendant that
the time for filing an appeal has begun to run. See Rules
408(B)(3), 413(B)(3), and 423(B)(3).

See Rule 454(F) for what information must be included in a
sentencing order when restitution is included in the
sentence.

Except in cases under the Public School Code of 1949, 24
P.S. § 1-102, et seq., in which the defendant is at least 13
years of age but not yet 17, if the defendant is under 18
years of age, the notice in paragraph (D) must inform the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority will certify notice of the failure to pay to the court of
common pleas as required by the Juvenile Act, 42 Pa.C.S. §
6302, definition of "delinquent act," paragraph (2)(iv), and
the case will proceed pursuant to the Rules of Juvenile Court
Procedure and the Juvenile Act instead of these rules.

If the defendant is charged with a violation of the compulsory
attendance requirements of the Public School Code of 1949,
24 P.S. § 1-102, et seq.; has attained the age of 13 but is not
yet 17; and has failed to pay the fine, the issuing authority
must issue the notice required by paragraph (D) to the
defendant and the defendant's parents, guardian, or other
custodian informing the defendant and defendant's parents,
guardian, or other custodian that, if payment is not received
or the defendant does not appear within the 10-day time
period, the issuing authority may allege the defendant
dependent under 42 Pa.C.S. § 6303(a)(1). Pursuant to 24
P.S. § 13-1333(b)(2), the defendant’s failure to pay is not a


                                10
delinquent act and the issuing authority would not certify
notice of the failure to pay to the common pleas court.

If the defendant is 18 years of age or older and fails to pay or
appear as required in paragraph (D), the issuing authority
must proceed under these rules.

Paragraph (E) was amended in 2016 to clarify that
collateral may be forfeited for the payment of restitution
as well as for the fine and costs that have been
assessed by an issuing authority. See 18 Pa.C.S.
§ 1106(d) for the authority of a magisterial district judge
to impose restitution on a defendant.

Concerning the appointment or waiver of counsel, see Rules
121 and 122.

For arrest warrant procedures in summary cases, see Rules
430 and 431.


NOTE: Rule 84 adopted July 12, 1985, effective January
1, 1986; January 1, 1986 effective date extended to July 1,
1986; amended February 1, 1989, effective July 1, 1989;
amended April 18, 1997, effective July 1, 1997; amended
October 1, 1997, effective October 1, 1998; renumbered
Rule 455 and Comment revised March 1, 2000, effective
April 1, 2001; Comment revised August 7, 2003, effective
July 1, 2004; Comment revised April 1, 2005, effective
October 1, 2005; amended August 15, 2005, effective
February 1, 2006; Comment revised January 17, 2013,
effective May 1, 2013; Comment revised July 17, 2013,
effective August 17, 2013 ; Comment revised March 9,
2016, effective July 1, 2016 [.] ; amended June 10, 2016,
effective August 1, 2016.




                              11
*           *            *             *           *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the April 18, 1997 amendments mandating a
summary trial in absentia with certain exceptions published with the
Court's Order at 27 Pa.B. 2117 (May 3, 1997).

Final Report explaining the October 1, 1997 amendments to
paragraphs (D) and (E) published with the Court's Order at 27 Pa.B.
5414 (October 1, 1997).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to the Comment
concerning failure to pay and juveniles published with the Court’s
Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the August 15, 2005 amendments to
paragraph (D) concerning notice of right to appeal published with the
Court’s Order at 35 Pa.B. 4918 (September 3, 2005).

Final Report explaining the January 17, 2013 revisions of the
Comment concerning the Public School Code of 1949 published with
the Court’s Order at 43 Pa.B. 654 (February 2, 2013).

Final Report explaining the July 17, 2013 Comment vision
concerning mandatory incarceration offenses and juveniles
published with the Court’s Order at 43 Pa.B. (     , 2013).

Final Report explaining the June 10, 2016 amendments clarifying that
forfeited collateral may be applied to restitution published with the
Court’s Order at 46 Pa.B. (          , 2016).




                                  12
RULE 1031. INSTITUTION OF PROCEEDINGS IN SUMMARY TRAFFIC CASES.

(A) Summary traffic cases in Philadelphia shall be instituted by:

      (1) issuing a citation to the defendant as provided in Rules 405-409;

      (2) filing a citation with the Philadelphia Municipal Court Traffic Division as
      provided in Rules 410-414; or

      (3) arresting without a warrant when arrest is specifically authorized by law as
      provided in Rules 440 and 441.

(B) When provided by local rule as an exception to the trial notice procedures in Rule
408(B), the law enforcement officer also shall give the defendant written notice of the
date and time and location set for the summary trial when a citation is issued to the
defendant as provided in Rule 405.

      (1) The trial notice shall include an explanation that if the defendant enters a
      guilty plea and pays the fine and costs indicated on the citation within the
      specified time, the summary trial will be cancelled.

      (2) The trial notice also shall include notice to the defendant that:

             (a) failure to appear for the trial shall constitute consent for the trial to be
             conducted in the defendant’s absence;

             (b) if the defendant is found guilty, the collateral deposited will be forfeited
             and applied [toward the fine and costs] to payment of the fine, costs,
             and restitution; and

             (c) the defendant will have the right to appeal within 30 days for a trial de
             novo in the court of common pleas.


             COMMENT: See Rule 403 for the contents of the citation.

             The trial notice permitted in paragraph (B) may be added to
             the citation form.

             Paragraph (B)(2)(b) was amended in 2016 to clarify that
             collateral may be forfeited for the payment of restitution
             as well as for the fine and costs that have been
             assessed by an issuing authority.

                                             13
      See Rule 105 for the procedures for promulgating local
      rules.


      NOTE: Adopted September 9, 2005, effective February 1,
      2006; amended May 7, 2014, effective immediately [.] ;
      amended June 10, 2016, effective August 1, 2016.



*            *            *             *            *            *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published with
the Court’s Order at 35 Pa.B. 5239 (September 24, 2005).

Final Report explaining the May 7, 2014 amendments concerning the
transfer of functions from the Philadelphia Traffic Court to the
Philadelphia Municipal Court published with the Court’s Order at 44
Pa.B. 3056 (May 24, 2014).

Final Report explaining the June 10, 2016 addition of “restitution” to
the list of items for which collateral may be forfeited after conviction
published with the Court’s Order at 46 Pa.B.      (            , 2016)




                                   14